Title: To John Adams from James Warren, 19 December 1774
From: Warren, James
To: Adams, John


     
      Dear Sir
      Plymo: Decr. 19th:1774
     
     It always gives me pleasure to hear of the Existence and Health of my Friend and his Family and more especially to have it from his own hand.
     The partiality discovered in yours of the 13th Instant is a strong Evidence of Friendship. I am sorry it should give you any Uneasiness, if the Elections you refer to are not Just such as you and I should Approve. I am Inclined to think they would not have been mended in the way you now think off. The drudgery of Application, with some little Experience may qualifie a man to make a tolerable, or at least not a despicable figure in my small Circle, but nothing can supply the want of those Abilities and that perticular Genius that alone must support his Character in the Other Station and perhaps be necessary to preserve even his Memory from Contempt if not Infamy. I have therefore no Uneasiness myself but what Arises from pride, which in An Officer may assume the Title of military Honour and may reduce me to the Dilemma of either forfeiting my Character by not doing my duty, or lessening it by doing it under Certain Curcumstances. I am pleased to find your Town makes such a figure in the military way, the Spirit is Catching and spreads into every Corner and Bids fair to Cherish the seeds and support the Stock of a riseing Empire. The last Vessel from England Arrived here last Fryday, left Bristol 8th Nov. I am told the Master says that near two thirds of the Members Chose are new ones, that the general Expectation was that the American Greivances would be redressed. He dined in Company with Mr. Burke 2 or 3 days before he came away, who was in high Expectation of A Committee from your Congress, which was looked for every day, and that Doctor Franklin had postponed his Voayge to America on the same Account. However they may be disappointed in this. I presume before now they have seen your demands, Extending so far beyond the repeal of the Acts of the last Session, that it will be hard work to Cure the wounds, without leaving A Splinter behind, and I hope if there be one left it will rankle till Extracted. Will the Continent be satisfied short of their demands? I hope not but sometimes hope with fear and Trembling.
     I have been Extreamly Engaged since my return as a Citizen and Soldier. Civil and military matters Engage my whole Attention and Engross all my Time, to Execute the Resolves of the Congress, to settle my military matters and prevent the feuds and dissentions that generally arise from the Folly of some and the Ambition of Others, is my whole Business and has superceded the Delightful study of Agriculture and scarce left a Trace in my mind of Tulls, fine Phylosophical System of Vegetation. If these matters Continue I may as well Beat my plowshares into Swords and pruneing Hooks into Spears. I am sorry to find you half resolved not to Attend our Anniversary. Your Company would give me the greatest pleasure and Add much to the festivity of the day.
     Do resolve to Come. Mrs. Warren gives her Love to Mrs. Adams, would be glad to see you both. She is well pleased with her letter and will Ask the favour of you to Inclose an Answer.
     I wish Mrs. Pollys News was True but have not Abundance of faith in such Intelligence. I will form some Expectations of seeing you on Wednesday and am with Sincerity and Esteem Yr Friend and Humbl. Servt.,
     
      Jas. Warren
     
    